Dear Mr. Rouse:
Your present the following legal question for our review and resolution:
      When the coroner of a parish is a licensed physician do the deputy and assistant coroners also have to be licensed physicians?
The authorization for the appointment of deputies and assistants is provided by statute, LSA-R.S. 33:1555:
  § 1555. Deputy coroners, assistant coroners, secretaries, stenographers, clerks, investigators, technicians, official photographer and other helpers; compensation
      A. Each coroner may appoint one or more deputy or assistant coroner to perform his duties, who need not be residents of the parish. However, any person appointed as a deputy or assistant coroner, who is not a resident of the parish, shall be a licensed physician. They shall possess the same qualifications as the coroner and be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is on a salary basis. A person may serve as a deputy or assistant coroner on a part-time basis in more than one parish. The tenure of the appointment shall be determined by the appointing coroner but shall not be longer than the coroner's term of office. The coroner shall be responsible for the acts of his deputy or assistant coroners. (Emphasis added).
Where the coroner is a licensed physician, the assistant or deputy coroners must also be licensed physicians. In accord is Attorney General Opinion 96-51, a copy of which is attached.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: November 6, 1997
Kerry L. Kilpatrick Assistant Attorney General